Citation Nr: 0707962	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased initial rating for the service-
connected traumatic injuries to the lumbosacral spine with 
chronic lumbosacral strain and subsequent multilevel 
degenerative disk disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that, in pertinent part, granted the 
veteran's claim of service connection for the service-
connected traumatic injuries to the lumbosacral spine with 
chronic lumbosacral strain and subsequent multilevel 
degenerative disk disease and assigned a 10 percent 
disability rating, effective October 21, 2002.  A January 
2005 rating decision by the RO increased the veteran's 
initial spinal disability rating to 20 percent, also 
effective from October 21, 2002.  A review of the record 
shows the veteran perfected an appeal from the ten percent 
evaluation initially assigned and he is presumed to be 
seeking the highest evaluation possible.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In his May 2005 VA-9, the veteran indicated his intent to 
appeal only the issue of entitlement to an increased 
evaluation for his spine and lower back impairments, and as 
such, the veteran's claims for an increased rating for pes 
planus, left foot; increased evaluation of residuals of 
laceration injury, little toe, left foot with subsequent 
adherent damage to the fourth and third toes secondary to toe 
number five; and service connection for a left leg condition 
are not in appellate status before the Board at this time.  
See 38 C.F.R. § 20.202 (2006).

In July 2006, the veteran appeared and testified at a 
videoconference hearing held at the RO before the 
undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The November 2005 VA examination reflects that the veteran 
complained of experiencing flare-ups of his back disorder 
once or twice a week for a few hours at a time.  However, at 
the July 2006 videoconference hearing, the veteran testified 
that he experiences episodes of severe pain in his 
lumbosacral area, which last from two to three days at a time 
up to seven days, at least four times a month, and that these 
episodes have a severe affect on his ability to perform 
activities of daily living.  He further testified that the 
November 2005 examination was performed on a day when he was 
feeling good, and not during a flare up.  Together, these 
assertions indicate a worsening in the veteran's condition 
since the November 2005 examination and that the current 
medical evidence is inadequate to evaluate the veteran's back 
disability.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (The assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim).  Consequently, the Board concludes that an 
examination is necessary to determine the exact extent of the 
veteran's claimed back disability.

In readjuducating this matter, the AMC should consider the 
criteria in effect for rating disorders of the spine 
effective before and after September 26, 2003 (October 21, 
2002).   

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  The veteran should be afforded an 
examination to determine the current 
nature and severity of his service-
connected back disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All appropriate tests should 
be accomplished, to include X-rays.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

2.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate this claim for an 
increased initial evaluation for the 
veteran's back disability, taking into 
consideration the criteria in effect for 
rating disorders of the spine effective 
before and after September 26, 2003.  

If the benefits requested on appeal are 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), which addresses all of 
the evidence obtained after the issuance 
of the last SSOC in June 2006, and 
provides an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



